EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Mr. Kevin T. Cuenot on 02/10/2021.

The application has been amended as follows: 
In the claims
38. (Currently Amended) A method of chronotherapeutic dosing, comprising: 
generating sensor data corresponding to a user using one or more sensors of a device, wherein the sensor data is generated subsequent to the user starting a regimen for a medication; 
detecting, using a processor of the device, dyssynchrony in sleep of the user based on a comparison of a sleep pattern of the user, determined from the sensor data, with a circadian rhythm for sleep; 
determining, from a medication database and using the processor, a half-life of the medication, wherein the medication regulates a circadian-based phenomenon; 
determining, using the processor, the circadian-based phenomenon for the user from the sensor data, wherein the circadian-based phenomenon is determined from a biological marker including at least one of blood pressure or heart rate; 
determining, using the processor, that the circadian-based phenomenon does not occur during the half-life of the medication based on a dose time of the medication for 
comparing, using the processor, the circadian-based phenomenon with an expected healthy trend of the circadian-based phenomenon retrieved from a circadian variation database thereby determining a difference between the circadian-based phenomenon and an expected healthy trend, wherein the difference exceeds a threshold and occurs outside of the half-life of the medication; and 
in response to detecting the dyssynchrony in sleep of the user and determining the difference, providing, using the processor, a notification of the difference;
wherein the notification is generated to recommend an alternative medication that regulates the biological marker, wherein the alternative medication has a longer half-life than the medication.

39-40. (Cancelled) 
41 (Previously presented)
42. (Cancelled)
43. (Currently Amended) A system for chronotherapeutic dosing, comprising: 
one or more sensors configured to generate sensor data corresponding to a user, wherein the sensor data is generated by the one or more sensors subsequent to the user starting a regimen for a medication; 
a memory storing instructions; and 

detecting dyssynchrony in sleep of the user based on a comparison of a sleep pattern of the user, determined from the sensor data, with a circadian rhythm for sleep; 
determining, from a medication database, a half-life of the medication, wherein the medication regulates a circadian-based phenomenon; 
determining the circadian-based phenomenon for the user from the sensor data, wherein the circadian-based phenomenon is determined from a biological marker including at least one of blood pressure or heart rate; 
determining, using the processor, that the circadian-based phenomenon does not occur during the half-life of the medication based on a dose time of the medication for the user, wherein the circadian-based phenomenon is dipping of at least one of heart rate or blood pressure during the night; 
comparing, using the processor, the circadian-based phenomenon with an expected healthy trend of the circadian-based phenomenon retrieved from a circadian variation database thereby determining a difference between the circadian-based phenomenon and an expected healthy trend, wherein the difference exceeds a threshold and occurs outside of the half-life of the medication; and 
in response to detecting the dyssynchrony in sleep of the user and determining the difference, providing a notification of the difference; 
wherein the processor is configured to generate the notification to recommend an alternative medication that regulates the biological marker, wherein the alternative medication has a longer half-life than the medication.
44-45. (Cancelled) 
46 (Previously presented)
47. (Cancelled)
48. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having program code stored thereon, the program code executable by a processor to perform operations for chronotherapeutic dosing comprising: 
receiving sensor data corresponding to a user, wherein the sensor data is generated by one or more sensors of a device and is generated subsequent to the user starting a regimen for a medication; 
detecting dyssynchrony in sleep of the user based on a comparison of a sleep pattern of the user, determined from the sensor data, with a circadian rhythm for sleep; 
determining, from a medication database, a half-life of the medication, wherein the medication regulates a circadian-based phenomenon; 
determining the circadian-based phenomenon for the user from the sensor data, wherein the circadian-based phenomenon is determined from a biological marker including at least one of blood pressure or heart rate; 
determining that the circadian-based phenomenon does not occur during the half-life of the medication based on a dose time of the medication for the user, wherein 
comparing the circadian-based phenomenon with an expected healthy trend of the circadian-based phenomenon retrieved from a circadian variation database thereby determining a difference between the circadian-based phenomenon and an expected healthy trend, wherein the difference exceeds a threshold and occurs outside of the half-life of the medication; and 
in response to detecting the dyssynchrony in sleep of the user and determining the difference, providing a notification of the difference; 
wherein the notification is generated to recommend an alternative medication that regulates the biological marker, wherein the alternative medication has a longer half-life than the medication.
49-50. (Cancelled) 
51 (Previously presented)
52. (Cancelled)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
It would not have been obvious for one of ordinary skilled in the art at the time of invention to modify the cited combination and reduce to practice the claimed subject matter, therefore, it is Examiner’s opinion that claims 38, 41, 43, 46, 48 and 51 shall be allowable. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683